Citation Nr: 1131135	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  99-04 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to November 23, 1992, for the award of an increased, 20 percent rating for residuals of a low back injury with disc involvement and fibromyositis.

2.  Entitlement to an effective date prior to March 14, 1994, for the award of an increased, 40 percent rating for residuals of a low back injury with disc involvement and fibromyositis.

3.  Entitlement to an effective date prior to March 14, 1994, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and C.B., M.D.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2001 RO rating decision.  In that decision, the RO: (1) granted an earlier effective date of March 14, 1994 for the award of a 40 percent rating for residuals of low back injury with disc involvement and fibromyositis; (2) granted an earlier effective date of March 14, 1994 for the award of a 40 percent rating for fibromyalgia syndrome; and (3) granted a TDIU, effective March 14, 1994.  The Veteran filed a notice of disagreement (NOD) with the assigned effective dates in August 2001.  For reasons discussed below, the RO did not issue a statement of the case (SOC), but, rather, issued a supplemental SOC (SSOC) as to these issues in September 2001.  The extensive procedural history of these claims prior to the February 2001 decision will be summarized in the decision below.

In August 2002, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.  In November 2002, the Board remanded the claim for an effective date prior to March 14, 1994 for the award of a TDIU to the RO, instructing the RO to issue a SOC as to this claim.  After issuance of a SOC in January 2003, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month.  

In May 2003, the Board denied an effective date prior to March 14, 1994 for the award of a TDIU.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2004, counsel for the appellant and the VA Secretary filed a Joint Motion for Remand; later that month, the Court issued an Order granting the Joint Motion, vacating the Board's May 2003 decision and remanding the matter on appeal to the Board for proceedings consistent with the Joint Motion.  In the Joint Motion, the parties also indicated that, in August 2001 the Veteran filed a timely NOD as to, but the RO failed to issue an SOC as to "the issues of an earlier effective date for increased disability rating [sic] for appellant's service-connected low back disability, and for an earlier effective date for the award of service connection for fibromyalgia."  See Joint Motion, at 8.

In April 2005, the Board remanded these matters to the RO for further action (although, at that time, the claims involving the low back disability were characterized as entitlement to a rating in excess of 10 percent for residuals of a low back injury with disc involvement and fibromyositis prior to November 23, 1992 and entitlement to a rating in excess of 20 percent for residuals of a low back injury with disc involvement and fibromyositis, prior to March 14, 1994).  In July 2005, the RO issued a SOC on the matters of entitlement to an effective date prior to March 14, 1994 for the award of service connection for fibromyalgia syndrome, and the matters of earlier effective dates for increased ratings for residuals of a low back injury with disc involvement and fibromyositis (although the latter issues were characterized as the Board had characterized them in the April 2005 remand).  The Veteran's attorney filed a substantive appeal on those issues in August 2005.  In July 2005, the RO also issued a SSOC reflecting the continued denial of an effective date prior to March 14, 1994 for the award of a TDIU.

In February 2006, the Veteran and Dr. C.B., a private physician, testified during a hearing before the undersigned VLJ in Washington, D.C.; a transcript of the hearing is of record.

In June 2006, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  After completing the requested action, the AMC continued to deny each claim (as reflected in an April 2007 SSOC), and returned these matters to the Board for further appellate consideration.

The Board notes that, in proceedings before the Court, and throughout much of this appeal, the appellant was represented by a private attorney.  However, in September 2007, the Veteran executed a VA Form 21-22, authorizing The American Legion to represent him in this appeal.  The Board recognizes the change in representation.

In January 2008, the Veteran testified during a hearing before the undersigned in Washington, DC (with representation by The American Legion); a transcript of the hearing is of record.

In June 2008, Board recharacterized the claims for earlier effective dates for the awards of higher ratings for the service-connected back disability (as reflected on the title page) consistent with what the Veteran has requested and the RO has adjudicated.

In June 2008, the Board denied the claims for an effective date prior to November 23, 1992 for the award of an increased, 20 percent rating for residuals of low back injury with disc involvement and fibromyositis, an effective date prior to March 14, 1994 for the award of an increased, 40 percent rating for residuals of low back injury with disc involvement and fibromyositis, and an effective date prior to March 14, 1994 for the award of a TDIU.  The Board also granted an effective date of November 23, 1992 for the award of service connection for fibromyalgia syndrome.  In an August 2008 rating decision, implementing the Board decision, the RO awarded an earlier effective date of November 23, 1992 for fibromyalgia syndrome, evaluated as 40 percent disabling.  In August 2008, the Veteran filed a Motion for Reconsideration of the Board's June 2008 decision.  This motion was denied in October 2008.  

The Veteran appealed the June 2008 Board decision to the Court.  In a May 2010 decision, the Court affirmed the Board's decision that granted an effective date of November 23, 1992, for the award of service connection for fibromyalgia syndrome and vacated the Board's decision with regard to the claims for earlier effective dates for the award of increased ratings for the low back disability and the claim for an earlier effective date for the award of a TDIU, remanding those claims to the Board for further proceedings consistent with the Court's opinion.

In the May 2010 decision, the Court indicated that the reasons for vacating the Board's decision with regard to earlier effective dates for the assignment of the 20 percent and 40 percent ratings for the low back disability were as follows: (1) the Board failed to specifically address the evidence dated one year prior to November 23, 1992, to determine whether the evidence demonstrated that a rating in excess of 10 percent for the low back disability was warranted; (2) the Board failed to clearly explain the reason for the March 14, 1994 date assigned to the 40 percent rating for the low back disability; (3) the Board incorrectly stated that the severity of the low back was irrelevant; and (4) the Board failed to discuss certain pertinent medical evidence.  With regard to the claim for an earlier effective date for the award of a TDIU, the Court found that (1) the November 23, 1992 statement from the Veteran was an informal claim for a TDIU; (2) the Board did not compare the Veteran's income in 1991 and 1992 to the poverty thresholds for those years; (3) the evidence shows that the Veteran was last employed in September 1992; and (4) the Board failed to address the Veteran's unemployment from September 1992 until March 1994, a statement from a Social Security Administration (SSA) counselor, and entitlement to a TDIU on an extra-schedular basis.

The Board's decision addressing the claim for an effective date prior to November 23, 1992, for the award of an increased, 20 percent rating for residuals of a low back injury with disc involvement and fibromyositis and the claim for an effective date prior to March 14, 1994, for the award of an increased, 40 percent rating for residuals of a low back injury with disc involvement and fibromyositis is set forth below.  The claim for an effective date prior to March 14, 1994, for the award of a TDIU, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim decided herein has been accomplished.

2.  The Veteran's November 1992 statement in support of claim (via a VA Form 21-4138) constitutes an informal claim for an increased rating for his service-connected residuals of a low back injury with disc involvement (later characterized to include fibromyositis).

3.  During the year prior to November 23, 1992, the evidence does not establish that an increase in the Veteran's residuals of a low back injury with disc involvement and fibromyositis was shown.

4.  The evidence dated from November 23, 1992, to March 13, 1994, shows that the Veteran's residuals of a low back injury with disc involvement and fibromyositis were manifested by no more than moderate limitation of motion of the lumbar spine, no evidence of severe symptoms of lumbosacral strain, and no diagnosis of disc disease.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 23, 1992, for the award of an increased, 20 percent rating for residuals of a low back injury with disc involvement and fibromyositis are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.157, 3.159, 3.321, 3.400 (2010), 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002); Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003).

2.  The criteria for an effective date prior to March 14, 1994, for the award of an increased, 40 percent rating for residuals of a low back injury with disc involvement and fibromyositis are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.157, 3.159, 3.321, 3.400 (2010); 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002); Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2007 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for earlier effective dates and increased ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  That letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the February 2007 letter, and opportunity for the Veteran to respond, the April 2007 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, VA outpatient treatment (VAOPT) records, and reports of VA examinations, as well as a copy of a June 1994 SSA decision, and the report of a March 1994 evaluation by a clinical psychologist, relied on in that decision.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board hearings as well as various written statements submitted by the Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO and AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with claims decided herein.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters decided herein, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Applicable Laws and Regulations

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

As regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o)(2) (2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2010).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2010).

B.  Procedural Background

In this appeal, the Veteran seeks earlier effective dates for the awards of higher ratings for residuals of a low back injury with disc involvement and fibromyositis.  For purposes of clarity, a brief recitation of portions of the factual and procedural history of these claims follows.

The Veteran filed a claim for service connection for residuals of a back injury on January 25, 1991.  The RO granted service connection and assigned a 10 percent rating for residuals of a low back injury with probable L5-S1 disc degeneration, effective January 25, 1991 (the date of claim).  Although the Veteran was apprised of his procedural and appellate rights, he did not initiate an appeal as to any aspect of this determination.

The next document in the claims file is a November 23, 1992 statement in support of claim (VA Form 21-4138), which is a claim for an increased rating for the Veteran's service-connected back injury residuals.  

In March 1993, the RO granted an increased, 20 percent rating for the Veteran's service-connected back disability, which it recharacterized as residuals of a low back injury with disc involvement and fibromyositis, effective November 23, 1992.  The Veteran filed a NOD with the rating assigned in April 1993, the RO issued a SOC in August 1993, and the RO accepted the Veteran's October 1993 request for an RO hearing as his substantive appeal.

The claim continued in appellate status, with the RO, in October 1995, increasing the rating for residuals of low back injury with probable disc degeneration and fibromyositis to 40 percent, effective March 8, 1995.  In an October 1997 decision, the Board denied an increased rating for residuals of a low back injury with probable disc degeneration and fibromyositis.  In an October 1998 rating decision, the RO, inter alia, continued the 40 percent rating for the service-connected low back injury with probable disc degeneration and fibromyositis.  The Veteran filed a NOD regarding this rating decision in January 1999 and an SOC was issued later that month.  Thereafter, in the February 2001 rating decision on appeal, the RO revised previous RO rating decisions based on "difference of opinion" pursuant to 38 C.F.R. § 3.105(b).  A Decision Review Officer (DRO) reviewed the evaluation of the service-connected residuals of low back injury with disc involvement and fibromyositis from the original date of claim on January 25, 1991, and assigned a 40 percent rating for the low back injury with disc involvement and fibromyositis, effective March 14, 1994.  The Veteran's low back disability continued to be rated 20 percent disabling from November 23, 1992 through March 13, 1994.  Thereafter, the Veteran filed an NOD with the effective date assigned.  

C.  Analysis

The Veteran has argued that he is entitled to an effective date of January 25, 1991, for all benefits awarded.  This is the date of his initial claim for service connection.  However, as noted above, when the RO granted service connection for residuals of a low back injury with probable L5-S1 disc degeneration in the March 1991 RO rating decision, the Veteran, although notified of his procedural and appellate rights, did not initiate an appeal as to this determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, the January 25, 1991 date of the initial claim for service connection cannot be the effective date for the benefits subsequently granted pursuant to this claim.

Moreover, there has been no specific allegation of clear and unmistakable error (CUE) in any prior rating decision, including the March 1991 RO decision.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (a CUE claim requires some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error).  Therefore, the Board concludes that the date of claim pertinent to this adjudication is November 23, 1992, the date on which the Veteran's written claim for increase was received.

Pursuant to the August 2004 Joint Motion, the Board must consider whether the Veteran is entitled to earlier effective dates for increased ratings for his low back injury with disc involvement and fibromyositis.  Joint Motion, at 9.  Entitlement to higher ratings prior to November 23, 1992 and March 14, 1994 could result in a combined rating for the two separate back disabilities high enough to warrant schedular consideration of a TDIU.  Id.  However, as explained above, there was no pending claim for a rating in excess of 10 percent for this disability prior to November 23, 1992.  Therefore, pursuant to 38 U.S.C.A. § 5110(b) and 38 C.F.R. § 3.400(o)(2), and, as noted by the Court in the May 2010 Memorandum Decision, the Board must evaluate whether the evidence of record, beginning November 23, 1991, establishes that an earlier effective date is warranted for the 20 percent and 40 percent ratings now assigned.  See Memorandum Decision, at 3.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Initially, the Board notes that, the criteria for rating Intervertebral Disc Syndrome (IVDS) changed effective September 23, 2002, (see 67 Fed. Reg. 54,345-349 (August 22, 2002)), and, effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine (see 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243)).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claims only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  Since the issues here involve only a time period spanning from 1991 to 1994, the Board will apply only the regulations in effect prior to the changes in regulations.

Under the criteria in effect at that time, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1992).  Furthermore, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1992).

Under the applicable criteria, intervertebral disc syndrome which was mild warranted a 10 percent evaluation.  A 20 percent evaluation was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation required severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1992).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, the assignment of any effective date prior to November 23, 1991, which is one year prior to when the RO received the Veteran's written claim for an increased rating, is not permitted by the applicable laws and regulations.  Furthermore, inasmuch as the Veteran is seeking an earlier effective date for the assignment of the 20 and 40 percent disability ratings for his low back disability, and the Court asserted that the severity of the Veteran's disability is relevant here, the remainder of this discussion will focus on whether (1) it is factually ascertainable that an increase in the disabilities occurred during the year prior to the receipt of the Veteran's November 23, 1992 written claim; and (2) whether the evidence supports a rating in excess of 20 percent prior to March 14, 1994.  The rating assigned, effective from March 14, 1994, is not at issue here, because the Veteran has indicated that, during the time period for which he has been granted a TDIU, he is satisfied with the rating assigned to his disability.  Therefore, while higher ratings are available, see AB v. Brown, 6 Vet. App. 35, 38 (1993), the Board may proceed with this claim, confining the discussion to the issues as set forth above.

A December 1991 VA outpatient record indicates that the Veteran underwent sacroiliac block on the right side with good relief.  A treatment record dated that same month shows that the Veteran complained of low back pain that radiated to his legs.  There was decreased sensation in the right thigh.

A March 1992 VA treatment record indicates that the Veteran's wife reported that the block helped with the pain, and he had no difficulty voiding.  Another record dated that same month shows that the Veteran complained of burning pain that radiated to his right hip.  The Veteran had full range of motion of his back and tenderness of the lumbosacral spine.  There was decreased sensation in the right thigh.

A March 1992 VA x-ray report shows that there was partial sacrilization of the lumbosacral spine.  There was no significant change since the previous examination in December 1990.

A June 1992 VA outpatient record shows that the Veteran underwent sacroiliac block.

A July 1992 VA treatment record reveals that the Veteran reported pain that radiated to his legs.

An October 1992 VA outpatient treatment record indicates that the Veteran complained of stiffness in the lower back.  On examination, the Veteran had full range of motion, and motor and sensory testing was intact.

A separate October 1992 VA treatment record shows that the Veteran had good range of motion of his lumbosacral spine with flexion to 90 degrees and extension to 20 degrees.  With bending to the left, he had pulling.

In his November 1992 informal claim, the Veteran indicated that he was presently taking prescription medication for his pain that was not causing the pain to subside.

In January 1993, the Veteran underwent VA examination.  He complained of increased stiffness and pain.  He reported paresthesia of the feet.  On examination, there were no postural or fixed deformities.  The back musculature revealed mild swelling and tenderness of the lower paravertebrals.  The range of motion was forward flexion to 70 degrees, with pain at 40 degrees; extension to 15 degrees, with no pain; lateral flexion to the left to 50 degrees; lateral flexion to the right to 20 degrees; rotation to the left to 10 degrees, and rotation to the right to 30 degrees.  There was objective evidence of pain on motion as noted.  Suprapatellar reflexes were uneven.  The diagnosis was fibromyositis, progressive and chronic.

A March 1993 VA treatment record shows that the Veteran underwent sacroiliac block.

In November 1993, the Veteran testified at a hearing at the RO.  He described pain in both hips and the low back, with some pain in the groin, right knee, and right ankle.  He had stiffness in the morning and sometimes needed to take a hot bath to loosen up.  After his baths, he had no problems initially.  However, there were days when his wife had to help him put on his socks.  He also wore slip-on shoes so that he did not have to tie them.  He could stand for 30 minutes and has fallen.  On a good day, he could walk a quarter of a mile.  On a bad day, he could not get out of bed.  He stopped three times during his 200 mile car trip to get to the hearing.  He kept a cane in his car and used it on bad days.  He had trouble with stairs and had to take them one at a time.  He last worked in August of 1992.  He had daily spasms.

In June 1997, the Veteran testified before the undersigned.  He indicated that his mobility of the back was more restricted than that which was shown on examination.

In February 2006, the Veteran testified before the undersigned, along with C.B., M.D.  Dr. B. testified that the pain and numbness the Veteran described in his right hip and leg was sciatica.  Dr. B. opined that the Veteran had symptoms commensurate with a disability rating higher than 10 percent prior to November 23, 1992.  He had straight leg raising problems, low back pain, and sciatica.  Dr. B. stated that he believed that these symptoms began in 1987 and that the Veteran was entitled to a 60 percent rating during that time.  Dr. B. then stated that this led to his finding that the Veteran was entitled to a rating in excess of 40 percent prior to March 14, 1994.

In an April 2006 written statement, Dr. B. reiterated that he believed that the Veteran was entitled to a 60 percent rating for his back disability from 1989.

First, the Board finds it is not factually ascertainable that a rating in excess of 10 percent was warranted for the Veteran's low back disability in the year prior to the receipt of the Veteran's claim on November 23, 1992.  Specifically, the medical evidence dated between November 1991 and November 1992 shows that the Veteran had full range of motion of the lumbar spine on two occasions.  On the third occasion, he demonstrated 90 degrees of flexion and 20 degrees of extension.  This represents normal flexion of the lumbar spine during this period and near-normal extension of the lumbar spine.  38 C.F.R. § 4.71a, Place V (2010).  Therefore, an increase in disability under the criteria of Diagnostic Code 5292 is not shown by the facts in the year prior to November 23, 1992.

Furthermore, while there is no diagnosis of lumbosacral strain, the RO rating decisions indicate that the Veteran was rated under this Diagnostic Code in 1991.  The Board finds that none of the criteria associated with a 20 or 40 percent rating under the criteria of Diagnostic Code 5295 are shown by the evidence of record in the year prior to November 1992.  Specifically, there is no evidence of muscle spasm, loss of lateral spine motion, positive Goldthwaite's sign, marked limitation of forward bending, or narrowing or irregularity of the joint space.  As such, an increase in disability pursuant to Diagnostic Code 5295 is not shown by the facts of record in the year prior to November 1992.

Finally, the Board finds that the evidence of record does not support a finding that the Veteran had intervertebral disc syndrome or any disc disease during the year prior to November 1992.  As such, while the Veteran complained of radiating pain into his legs and numbness in his thigh, a rating under the criteria of Diagnostic Code 5293 is not warranted based upon the facts of this case.  The Board acknowledges the February 2006 hearing testimony and April 2006 written statement from Dr. B.  While Dr. B. asserts that the Veteran's complaints of radiating pain constitute sciatica, he provided no opinion that the Veteran had any disc disease during the year prior to November 23, 1992, and there is no other evidence of record suggesting that the Veteran had IVDS or any disc disease at this time.  Notably, the Board points out that, despite the Veteran's complaints of radiating pain and numbness, motor and sensory testing was intact during VA treatment in October 1992.  

The Board notes that Dr. B. opined that the Veteran demonstrated the symptoms associated with sciatica beginning in 1987 or 1989.  However, the Board has already determined that rating under Diagnostic Code 5293 is not appropriate here.  Nonetheless, even accepting the diagnosis of sciatica, the Board finds that an effective date prior to November 23, 1992 for an increased rating is not possible.  Dr. B. indicated that the Veteran's sciatica began in 1987 or 1989.  Therefore, based on this evidence, even if this constituted an increase in disability, it was not shown in the one year period prior to receipt of the Veteran's claim.  As such, even if this statement constituted evidence that there was an increase in symptomatology, the Veteran did not file his claim for increase within one year of when Dr. B. asserts the disability demonstrated a level of severity in excess of the rating then assigned.

Based on this analysis, the Board finds that it is not factually ascertainable, during the one year period prior to November 23, 1992, that there was an increase in the Veteran's service-connected low back disability.  As such, there is no basis for assignment of an effective date prior to November 23, 1992, for the award of a rating in excess of 10 percent for residuals of a low back injury with disc involvement and fibromyositis.

In March 1993, the RO increased the rating for residuals of a low back injury with disc involvement and fibromyositis from 10 to 20 percent, effective the date of the November 23, 1992, claim.  The Veteran filed a NOD in April 1993, requesting an even higher rating (i.e., in excess of 20 percent), a hearing officer continued the 20 percent rating in a November 1993 rating decision, and the Veteran continued to disagree, with the claim remaining in appellate status.  See Joint Motion, at 8.  

Now the Board turns to whether, as is asserted by the Veteran, a 40 percent rating is warranted at any time prior to March 14, 1994.

First, with regard to the rating criteria associated with Diagnostic Code 5292, the Board finds that severe limitation of motion of the lumbar spine is not shown prior to March 14, 1994.  Specifically, the Veteran's range of motion was tested during the January 1993 VA examination.  The results certainly show some limitation of motion, which the Board finds represents no more than moderate limitation of motion of the lumbar spine.  Specifically, flexion of the spine was limited to 70 degrees, with pain beginning at 40 degrees.  Therefore, even applying the criteria associated with DeLuca, supra, the Veteran retained at least moderate flexion of his lumbar spine.  While his extension, right lateral flexion and left rotation were limited to some extent, his left lateral flexion and right rotation were at or in excess of what is normal for that movement.  The VA examiner indicated that, with the exception of the Veteran's noted pain on flexion, pain did not impact his other ranges of motion.  The Board finds that this represents no more than moderate limitation of motion of the lumbar spine.  There is no other evidence dated prior to March 14, 1994, that shows severe limitation of motion of the lumbar spine.  Therefore, an effective date earlier than March 14, 1994, for an increase to a 40 percent rating, under the criteria of Diagnostic Code 5292, is not warranted.

Furthermore, there is simply no evidence of record, dated prior to March 14, 1994, that shows that any of the criteria associated with a 40 percent rating for lumbosacral strain under Diagnostic Code 5295 are demonstrated.  Specifically, there is no evidence of listing of the spine, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion, or narrowing or irregularity of the joint space.  As such, an effective date earlier than March 14, 1994, for an increase to a 40 percent rating, under the criteria of Diagnostic Code 5295, is not warranted.

Finally, the Board finds that the evidence dated prior to March 14, 1994, continues to fail to establish a diagnosis of intervertebral disc syndrome or any disc disease.  Therefore, while the Board certainly respects the competent opinion provided by Dr. B. contending that the Veteran demonstrated sciatica during this period, Dr. B. never testified or provided a written opinion indicating that the Veteran had disc disease prior to March 14, 1994.  Additionally, all other evidence of record shows that there is no finding of disc disease prior to March 1994.  As such, while Dr. B. opines that the Veteran is entitled to a 60 percent rating for his low back disability prior to March 14, 1994, the Board finds that his opinion is not supported by either his statements or other evidence of record showing symptoms commensurate with this rating or a rating of 40 percent.

Therefore, the Board finds that an effective date prior to March 14, 1994, for a 40 percent rating for the Veteran's lumbar spine disability is not warranted.

The March 14, 1994, effective date for the assignment of a 40 percent rating for the Veteran's lumbar spine disability was assigned by the RO in a February 2001 rating decision.  The RO indicated that this was the date that the Veteran submitted a claim for service connection for fibromyalgia.  The RO called it the "most operant claim."  The RO explains that, in this claim, the Veteran contended that his low back complaints were of greater severity prior to the dates currently assigned.  The RO determined that the Veteran's low back disability did not suddenly get worse on March 8, 1995, and the March 14, 1994, date was the most viable date of claim for increase.

While the Board does not agree that this is the date on which increased symptomatology is shown, the Board does find that on no date prior to March 14, 1994, does the evidence support the assignment of a 40 percent rating.  As such, the Board will not disturb the RO's assignment of the March 14, 1994, effective date but also finds that no earlier effective date is warranted.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing at any point from November 23, 1991, to March 13, 1994, that the Veteran's service-connected residuals of a low back injury with disc involvement and fibromyositis reflects so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 CFR § 3.321 (cited to in the July 2005 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  The Board notes the testimony and written statements from Dr. B., in which he opines that the Veteran was unable to get a job because the industry was reluctant to hire veterans with back disabilities.  While the Board appreciates this opinion, Dr. B. is a physician, and there is no evidence that he has any expertise with regard to employment or hiring practices in the Veteran's area of employment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that it is not factually ascertainable that there was an increase in the Veteran's low back disability in the year prior to the submission of his claim on November 23, 1992.  Furthermore, there is no basis for a rating in excess of 20 percent, prior to March 14, 1994.  As such, the Board finds that the staged rating of the Veteran's low back disability, pursuant to Hart, is appropriate.  Therefore, the claims for earlier effective dates for the assignment of 20 percent and 40 percent ratings for the Veteran's low back disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER


An effective date prior to November 23, 1992, for the award of an increased, 20 percent rating for residuals of a low back injury with disc involvement and fibromyositis is denied.

An effective date prior to March 14, 1994, for the award of an increased, 40 percent rating for residuals of a low back injury with disc involvement and fibromyositis is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

As the Court found in the May 2010 decision, the Veteran's November 23, 1992 statement in support of claim (VA Form 21-4138), constitutes a claim for a TDIU.  See Memorandum Decision, at 5.  

The combined rating for the Veteran's two service-connected disabilities prior to March 14, 1994, is 50 percent, which is not sufficient to meet the minimal schedular standards for a TDIU, even if considered to be of common etiology.  See 38 C.F.R. §§ 4.16(a); 4.25 (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

A total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of whether the Veteran was, in fact, unemployable, prior to March 14, 1994, is necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

During his January 1993 VA examination, the Veteran reported that he had been unemployed since September 1992.  He had been let go from his job because he was unable to perform the job requirements.

In an August 1993 VA outpatient record, the Veteran indicated that he last worked for Sugarcreek Packing Company as a maintenance supervisor during late 1992 and early 1993.

In November 1993, the Veteran testified at a hearing at the RO.  He indicated that he last worked in August 1992.  He had been a maintenance supervisor for a meat packing facility.  The climate was cold and humid.  He was not able to function in that atmosphere.  His job required him to work seven days a week, and he needed weekends to rest.  It had been recommended that he see an employment counselor.  The employment counselor determined that, with the fibromyalgia and fibromyositis, the stress caused increased inflammation, headaches, and diarrhea.  He would have to seek some sort of rehabilitation to work in a lower stress job.  Unfortunately, they had not been able to come up with a lower stress job.  Since he left the Navy, the longest stretch of work he had was 90 days.  Following September 1992, the Veteran applied for other jobs, including as a factory supervisor, maintenance person, and gas station attendant.  He was rejected for various reasons.  One company wanted him to take a physical.  He was also told he would have to take a drug test.  When he revealed that he was on prescription medication, the company told him that they had a hiring freeze.

In a March 1994 written statement, the Veteran asserts that he has fibromyalgia that is related to service and contends that his symptoms of the illness left him unable to obtain or maintain full time employment.

The June 1994 SSA determination shows that a vocational expert opined that the Veteran had acquired skills that would transfer to a sedentary clerical job.  When asked, hypothetically, whether someone with the Veteran's age, education, work experience, and physical condition, could work, the vocational expert responded that there were no jobs which such an individual could perform.  It was noted that the physical characteristics included a person that had to alternate sitting, standing, and walking; is limited to lifting no more than five pounds; uses a cane; has low to moderate concentration because of pain; and who needs daily naps due to fatigue.  SSA concluded that the Veteran was disabled since February 28, 1992, the alleged onset date.

In January 1996, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  He indicated that he worked from September 1990 to April 1992 as a general laborer.  He worked 40 hours per week and earned $960 per week.  He indicated that his time lost from work varied and once was for three months straight.  From July 1992 to September 1992, the Veteran worked as a maintenance supervisor.  He worked 40 to 50 hours per week and earned $2,200 per week.  He left this last job due to his disability.  The Veteran tried to obtain employment in October 1992 and February 1993.

In March 1998, the Veteran testified at a hearing at the RO.  He indicated that he did not seek vocational rehabilitation because, by the time he had received the information about applying, he was already in receipt of Social Security benefits.  He had also been told that companies did not want to hire him, even if he had a degree, because of their insurance concerns.

In March 1998, the Veteran submitted another VA Form 21-8940.  He indicated that he worked from September 1990 to April 1992 as a temporary general laborer.  He worked 30-40 hours per week and earned $1200 per week.  He was unable to calculate how much time he had lost due to illness.  He also worked as a maintenance supervisor from July 1992 to September 1992.  He worked 50 or more hours per week and earned $3,000 per week.  He indicated that he was terminated from this employment due to his inability to perform.

In a March 1998 response, Manpower Temporary Services indicated that the Veteran last worked in March 1991.  He was originally hired in September 1990.  The company indicated that it heard from the Veteran in early 1992, and he said that he was not available for work.

An April 1998 Field Examination report shows that the Veteran reported that he left his employment in 1992 before the 90-day review was completed, due to the work atmosphere, which included widely varying temperatures.  The Veteran's wife indicated that he had applied for work at a nearby gas station but had been turned down.

In July 1999, the Veteran testified at a hearing at the RO.  He contended that his fibromyalgia has rendered him unemployable throughout the appeal period.  He indicated that he last worked in 1992 when, after a 90-day period, it was determined that he could not work due to his physical limitations, and he was terminated.

During the February 2006 Board hearing, Dr. B. testified that he reviewed the Veteran's claims file.  He referenced a February 1993 VA treatment report, in which the examiner appeared to limit the Veteran's personal and occupational function.  Dr. B. indicated that this meant that the Veteran was less employable.  He opined that, due to socioeconomic, medical liability, and insurance reasons, those with spine injures are often unemployable.  Dr. B. was asked whether he believed the Veteran was capable of obtaining or maintaining employment based upon service-connected disabilities prior to March 14, 1994.  Dr. B. indicated that he had talked to the Veteran prior to the hearing, and the Veteran had indicated that he was able to obtain jobs frequently but could not maintain them.  It looked like, since service, he was not able to maintain a job for more than twelve months.  This made sense, because his back was bad.  He had problems with fibromyalgia and, therefore, was not able to perform daily work.  The Veteran testified that he could only get temporary work since his discharge from service.  When the temporary employers found out about his disability, they would refrain from hiring him permanently.  He had been told by the Post Office that he could not be hired due to his back.  Dr. B. provided an opinion that the Veteran was at least as likely as not unemployable solely due to his service-connected disabilities prior to March 1994.  This was based upon his documented back problems and his employment records during that time period.  Dr. B. believed that the Veteran was unemployable even during service.

In an April 2006 written statement, Dr. B. reiterated that he believed that the Veteran was unemployable beginning upon separation from service.

As noted above, the Veteran does not meet the requirements for schedular consideration for a TDIU prior to March 14, 1994.  However, the Board finds that all of the evidence pertinent to that time period suggests that the Veteran was unemployed and unemployable.  The Board finds that this case meets the Bowling criteria for consideration of an extra-schedular rating because there are competent opinions that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disability; and no affirmative evidence to the contrary.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001); see also 38 C.F.R. § 4.16(b).  In Bowling the Court held that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration.

Therefore, the Board finds that this claim must be remanded for additional development, to include referral of the claim to the appropriate first line authority to consider entitlement to a TDIU on an extra-schedular basis.  There is nothing in the claims file to suggest that the case was previously referred to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of the award of a TDIU on an extra-schedular basis, prior to March 14, 1994.

Prior to referring the Veteran's claim for extra-schedular consideration, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, the RO should submit the issue of entitlement to a TDIU, prior to March 14, 1994, to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


